DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed with the Request for Continued Examination (RCE) submitted on 08/23/2022. In the current amendments, claims 3, 5, 13, and 15 were previously cancelled, claims 18 is amended, and claim 21 is added. Claims 1-2, 4, 6-12, 14, and 16-21 are pending and have been examined.

Claim Interpretation
Claims 11-12, 14, and 16-17 recite “computer readable storage medium”. Specification [0063] provides that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” (emphasis added). Therefore, for examination purposes, “computer readable storage medium” in claims 11-12, 14, and 16-17 has been interpreted as “non-transitory computer readable storage medium”.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Each of claims 1 and 11 recites the limitation, “detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent” (emphasis added); however, the Specification does not provide proper antecedent basis for this limitation.
Claim 18 recites the limitation, “predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of contextual data and image data irrespective of a timestamp associated with the at least two images” (emphasis added); however, the Specification does not provide proper antecedent basis for this limitation.

Claim Objections
Claims 2, 4, 6-10, and 21 are objected to because of the following informalities: “The computer-implemented method” in claims 2, 4, 6-10, and 21 should be “The computer-implemented prediction method”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-12, 14, and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2173.05(i) provides the following, “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims...The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”
Each of claims 1 and 11 recites the limitation, “detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline...” (emphasis added). This is a negative limitation that lacks written description in the Specification. The following descriptions from the Specification disclose that timestamp information is associated with images:
[003] “It is not easy to determine the actual time of the event described in the post if the media content does not have actual time information embedded with the post (i.e. if the image is taken as screen-shot from some other image, it would have the time stamp of when the screen shot was taken as its creation time) or the user does not mention the actual timeline along with the post (i.e. if the user says that they had a wonderful time in a natural wilderness, instead of that they had a wonderful time in a natural wilderness on a specific date and time)” (emphasis added).
[017] “As depicted in FIG 1, in step 101, social media data 130 is processed and an anomaly is detected between at least two images in a social media timeline. An anomaly includes a social media post of a picture having a poster being in two different locations at a same time. For example, social media sites allow users to post pictures or events in non-real time (i.e., after you return from an activity, trip, etc., a user may upload their experiences to their social media timeline). Thus, a user may be uploading a picture from a trip or event that took place in the past while at the same time uploading a picture in real time (or a non-real time picture from a different time in the past) that indicates an anomaly such as the user being in two different countries at the same time. In one example, the first image of the at least two images can include an image of the user in front of the Golden Gate Bridge with the sun shining in the sky posted minutes before a second image of a user having a coffee at their workplace located in Iowa with the moon in the background out their office window captioned "burning the midnight oil"” (emphasis added). 
As shown in the above paragraphs from the Specification, the Specification does not disclose description of detecting anomaly between two images without a timestamp associated with the images. However, the Specification provides multiple passages supporting that timestamp information is associated with the plurality of images. Therefore, claims 1 and 11 lack written description in the Specification based on the introduction of new matter described in the limitation of “detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline...” (emphasis added) in claims 1 and 11. See MPEP 2163.06.

Claim 18 recites the limitation, “predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of contextual data and image data irrespective of a timestamp associated with the at least two images” (emphasis added). This is a negative limitation that lacks written description in the Specification.
Specification paragraphs [003]-[004] provide the following: “It is not easy to determine the actual time of the event described in the post if the media content does not have actual time information embedded with the post (i.e. if the image is taken as screen-shot from some other image, it would have the time stamp of when the screen shot was taken as its creation time) or the user does not mention the actual timeline along with the post (i.e. if the user says that they had a wonderful time in a natural wilderness, instead of that they had a wonderful time in a natural wilderness on a specific date and time). Therefore, there is a need in the art for predicting an actual time of the social media posts based on, for example, the contextual metadata” (emphasis added).
The above description from the Specification at best describes predicting an actual time based on contextual data, but does not describe the prediction is performed “irrespective of a timestamp associated with the at least two images”. As discussed in MPEP 2173.05(i), “The mere absence of a positive recitation is not basis for an exclusion.” Therefore, the mere absence of a positive recitation that the prediction of actual time is performed based on “a timestamp associated with the at least two images” is not basis for an exclusion of “a timestamp associated with the at least two images”.
Therefore, claim 18 lacks written description in the Specification based on the introduction of new matter described in the limitation of “predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of contextual data and image data irrespective of a timestamp associated with the at least two images” (emphasis added) in claim 18. See MPEP 2163.06.
Claims 2, 4, 6-10, and 21 are rejected based on the same rationale as claim 1.
Claims 12, 14, 16, and 17 are rejected based on the same rationale as claim 11.
Claims 19-20 are rejected based on the same rationale as claim 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6-12, 14, and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent;  
analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly; 
predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data; and
re-ordering the at least two images chronologically based on a result of the predicting.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent (corresponds to observation and evaluation as humans can be presented images that have been posted on a social media timeline and observe the content of two images and evaluate anomalies, with respect to time, of content between at least two images based on the images having temporal aspects that are logically incongruent, wherein humans can evaluate two images without a timestamp associated with the at least two images to detect anomalies); analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly (corresponds to evaluation as humans can evaluate contextual data and image data including the content associated with the images that cause the anomaly); predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data (corresponds to evaluation as humans can evaluate and predict an actual time of the images in the timeline based on analysis of contextual and image data); re-ordering the at least two images chronologically based on a result of the predicting (corresponds to observation and evaluation as humans can observe and evaluate the two images and re-order the images chronologically based on a result of a prediction with the assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the at least two images comprise images from non-real time posts.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass wherein the two images are from non-real time posts (corresponds to observation and evaluation as humans can observe the content of two images from non-real time posts and evaluate if there is an anomaly in the at least two images).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the anomaly is based on an indication that the at least two images are out of temporal order. 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass detecting the anomaly wherein the anomaly is based on an indication that the at least two images are out of temporal order (corresponds to observation and evaluation as humans can observe the content of two images and evaluate if the images are out of temporal order).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the anomaly is based on an indication that the at least two images are taken at a different time. 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass detecting the anomaly wherein the anomaly is based on an indication that the at least two images are taken at a different time (corresponds to observation and evaluation as humans can observe the content of two images and evaluate if there is an anomaly wherein the anomaly is based on an indication that the at least two images are taken at a different time).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the actual time predicted includes a period of time and a specific time. 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass predicting an actual time of the at least two images wherein the actual time predicted includes a period of time and a specific time (corresponds to evaluation as humans can evaluate and predict an actual time of the images wherein the actual time predicted includes a period of time and a specific time).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein a type of the contextual data is selected from a group consisting of: an e-mail, a prior posted image, a prior caption, a user comment; another user comment; calendar data; a financial transaction history; a travel history; Global Positioning System (GPS) of a smart phone; an internet Protocol (1P) address; and a prior textual post, and wherein a type of the image data is selected from a group consisting of: facial recognition; object recognition; and background image data recognition. 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass further describing the type of contextual data and the type of image data in the mental steps in claim 1, including analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly (corresponds to evaluation as humans can evaluate contextual data and image data including the content associated with the images that cause the anomaly); and predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data (corresponds to evaluation as humans can evaluate and predict an actual time of the images in the timeline based on analysis of contextual and image data). Merely describing the type of contextual data and image data does not change the analysis that the underlying functions of the claim, as discussed above, are mental steps.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the predicting predicts the actual time of an event based on both of the image data and the contextual data.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass wherein the predicting predicts the actual time of an event based on both of the image data and the contextual data (corresponds to evaluation as humans can evaluate and predict an actual time of the images in the timeline based on analysis of contextual and image data).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations in claim 1, as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. See rejection to claim 1 for more information.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, the claim recites that the method of claim 1 is “embodied in a cloud-computing environment.” This recitation amounts to merely indicating a field of use or technological environment (for example, the cloud-computing environment) in which to apply a judicial exception, which cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the claim recites that the method of claim 1 is “embodied in a cloud-computing environment.” This recitation amounts to merely indicating a field of use or technological environment (for example, the cloud-computing environment) in which to apply a judicial exception, which does not amount to significantly more than the exception itself. See MPEP 2106.05(h). The claim is not patent eligible.
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent;
analyzing at least one of contextual data and image data associated with the at least two images that cause the anomaly; and
predicting an actual time of the at least two images in the social media time line based on the analyzed at least one of contextual data and image data
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”), the above limitations in the context of this claim encompass detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent (corresponds to observation and evaluation as humans can be presented images that have been posted on a social media timeline and observe the content of two images and evaluate anomalies, with respect to time, of content between at least two images based on the images having temporal aspects that are logically incongruent, wherein humans can evaluate two images without a timestamp associated with the at least two images to detect anomalies); analyzing at least one of contextual data and image data associated with the at least two images that cause the anomaly (corresponds to evaluation as humans can evaluate contextual data and image data associated with the images that cause the anomaly); and predicting an actual time of the at least two images in the social media time line based on the analyzed at least one of contextual data and image data (corresponds to evaluation as humans can evaluate and predict an actual time of the images in the timeline based on analysis of contextual and image data).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the at least two images comprise images from non-real time posts
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”), the above limitations in the context of this claim encompass detecting an detecting an anomaly of content between at least two images wherein the at least two images comprise images from non-real time posts (corresponds to observation and evaluation as humans can observe the content of two images from non-real time posts and evaluate if there is an anomaly).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the anomaly is based on an indication that the at least two images are out of temporal order
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”), the above limitations in the context of this claim encompass detecting the anomaly wherein the anomaly is based on an indication that the at least two images are out of temporal order (corresponds to observation and evaluation as humans can observe the content of two images and evaluate if the images are out of temporal order).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the anomaly is based on an indication that the at least two images are taken at a different time
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”), the above limitations in the context of this claim encompass detecting the anomaly wherein the anomaly is based on an indication that the at least two images are taken at a different time (corresponds to observation and evaluation as humans can observe the content of two images and evaluate if there is an anomaly wherein the anomaly is based on an indication that the at least two images are taken at a different time).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the actual time predicted includes a period of time and a specific time
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”), the above limitations in the context of this claim encompass predicting an actual time of the at least two images wherein the actual time predicted includes a period of time and a specific time (corresponds to evaluation as humans can evaluate and predict an actual time of the images wherein the actual time predicted includes a period of time and a specific time).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a prediction system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
detecting an anomaly, with respect to time, of content between at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent;
analyzing at least one of contextual data and image data associated with the at least two images that cause the anomaly; and
predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of contextual data and image data irrespective of a timestamp associated with the at least two images
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform”), the above limitations in the context of this claim encompass detecting an anomaly, with respect to time, of content between at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent (corresponds to observation and evaluation as humans can be presented images that have been posted on a social media timeline and observe the content of two images and evaluate anomalies, with respect to time, of content between at least two images based on the images having temporal aspects that are logically incongruent); analyzing at least one of contextual data and image data associated with the at least two images that cause the anomaly (corresponds to evaluation as humans can evaluate contextual data and image data associated with the images that cause the anomaly); and predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of contextual data and image data irrespective of a timestamp associated with the at least two images (corresponds to evaluation as humans can evaluate and predict an actual time of the images in the timeline based on analysis of contextual and image data irrespective of a timestamp associated with the at least two images).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a prediction system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the at least two images comprise images from non-real time posts.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform”), the above limitations in the context of this claim encompass detecting an detecting an anomaly of content between at least two images wherein the at least two images comprise images from non-real time posts (corresponds to observation and evaluation as humans can observe the content of two images from non-real time posts and evaluate if there is an anomaly).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a prediction system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations in claim 18, as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. See rejection to claim 18 for more information.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, the claim recites that the system of claim 18 is “embodied in a cloud-computing environment.” This recitation amounts to merely indicating a field of use or technological environment (for example, the cloud-computing environment) in which to apply a judicial exception, which cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the claim recites that the system of claim 18 is “embodied in a cloud-computing environment.” This recitation amounts to merely indicating a field of use or technological environment (for example, the cloud-computing environment) in which to apply a judicial exception, which does not amount to significantly more than the exception itself. See MPEP 2106.05(h). The claim is not patent eligible.
Regarding Claim 21,
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 21 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the detecting the anomaly bases the anomaly on temporal aspects of the content within the two images being logically incongruent when compared to a post time in the social media timeline.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass wherein the detecting the anomaly bases the anomaly on temporal aspects of the content within the two images being logically incongruent when compared to a post time in the social media timeline (corresponds to evaluation and judgment as humans can compare (evaluate) temporal aspects of the content within two images to a post time to make a determination (judgment) of an anomaly being the image content is logically incongruent with a post time).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al. (US 2018/0174190 A1) in view of Husain et al. (US 2018/0285748 A1) and further in view of Misra et al. (“Shuffle and Learn: Unsupervised Learning Using Temporal Order Verification”).


Regarding Claim 18,
Ferreira et al. teaches A prediction system, the system comprising: a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform (pg. 18 [0148] and pg. 1 [0006] “Some embodiments of the disclosed systems and methods track actual user engagement with shared digital content and adapt a schedule based on the actual user engagement. For example, the systems and methods can determine whether actual user engagement for a particular timeframe is more or less than predicted and then adjust a schedule for sharing digital content accordingly” teach a computer program product with memory, processor, and instructions):
...at least two images in a social media timeline that have already been posted in the social media timeline (pg. 5 [0045]: “In further illustration of this example, the social networking system 106 can track and detect interactions by users 114a-114n with the digital content items shared by user 102. For example, the social networking system 106 detects interactions by the client devices 112a-112n with posts comprising digital content items posted by the user 102. These detected interactions include, for example, views, shares, comments, likes, clicks, reactions, or other interactions with the posts and/or corresponding digital content items” teaches digital content items posted by a user (“digital content items” would mean more than one item, therefore at least two items); pg. 18-19 [0157]: “Also, the social-networking system may allow users to post photographs and other multimedia content items to a user's profile page (typically known as "wall posts" or "timeline posts")” teaches the digital content items refer to photographs or images posted in a social media timeline (also see pg. 4 [0032])).
Ferreira et al. does not appear to explicitly teach predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of contextual data and image data irrespective of a timestamp associated with the at least two images.
However, Husain et al. teaches predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of contextual data and image data irrespective of a timestamp associated with the at least two images (pg. 8 [0076] “The online system 112 sends, to the content provider 106, the generated predicted performance metrics vector 124 for the plurality of time periods. The online system 112 receives, from the content provider 106, a selection of one or more time periods for delivering the new content item 500, e.g., instructing the online system 112 to deliver the content item three times to client devices 102 on Saturdays in July. The online system 112 delivers the new content item to the client devices 102 based on the selection of the one or more time periods” and pg. 4 [0042]: “The machine learning model 122 generates a predicted performance metric for a content item for each time period of a plurality of time periods based on a feature vector extracted from the content item, resulting in the performance metrics vector 124” teach the machine learning model produces predictions in the form of performance metrics vectors that contain an actual time associated with content items based on feature vectors of content items; pg. 4 [0037]: “The feature extractor 204 extracts a feature vector from a content item. The features may be used by the machine learning model 122 for training as well as for generating the performance metrics vector 124. A feature of the feature vector extracted from a content item may represent the content item type of the content item, e.g., whether the content item represents an advertisement for a certain automobile, etc. and the feature extractor 204 may analyze the content item to identify the content item type. For example, the feature extractor 204 may perform image analysis on an image in the content item” teaches the feature vectors include data from image analysis (corresponds to image data) and content item type (corresponds to contextual data); pg. 1 [0003] teaches the content items can be images; pg. 3 [0032] teaches the content items can be in the newsfeed (corresponds to social media timeline); pg. 4 [0040]-[0041]: “The machine learning training engine 206 trains the machine learning model 122 using training sets obtained from the content store 116...If a stored user interaction indicates that a user did not interact with a content item in a particular time period responsive to being presented with the content item, the machine learning training engine 206 uses the content item as a negative training set” teaches content store data associated with content items do not have to include a timestamp; pg. 2 [0018]: “The content store 116 shown in FIG. 1 is used to store content items received from the content provider 106” teaches the content store stores content items).
Ferreira et al. and Husain et al. are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Husain et al. to the disclosed invention of Ferreira et al. 
One of ordinary skill in the arts would have been motivated to make this modification to leverage “the machine learning model...to optimize the conditional probability that a user will interact with the new content item 500 based on the content item's features” (Husain et al. pg. 7 [0070]).
Ferreira et al. in view of Husain et al. does not appear to explicitly teach detecting an anomaly, with respect to time, of content between at least two images...based on temporal aspects of the two images being logically incongruent; analyzing at least one of contextual data and image data associated with the at least two images that cause the anomaly.
However, Misra et al. teaches detecting an anomaly, with respect to time, of content between at least two images...based on temporal aspects of the two images being logically incongruent (pg. 528 second to third full paragraph: “To avoid this complex task of predicting high-dimensional video frames, we use sequential verification. In sequential verification, one predicts the ‘validity’ of the sequence, rather than individual items in the sequence. In this paper, we explore the task of determining whether a given sequence is ‘temporally valid’, i.e., whether a sequence of video frames are in the correct temporal order, Fig. 1. We demonstrate that this binary classification problem is capable of learning useful visual representations from videos” teaches determining whether video frames (correspond to multiple images) are in the correct temporal order or incorrect temporal order (corresponds to anomaly with respect to time) of content between at least two images; Fig. 1(a) and pg. 531 first full paragraph: “Consider the set of frames {f1, . . . , fn} from an unlabeled video V. We consider the tuple (fb, fc, fd) to be in the correct temporal order (class 1, positive tuple) if the frames obey either ordering b < c < d or d < c < b, to account for the directional ambiguity in video clips. Otherwise, if b < d < c or c < b < d, we say that the frames are not in the correct temporal order (class 0, negative tuple)” teach the determination of incorrect temporal order (corresponds to detecting anomaly) is based on two frames not following certain predetermined temporal ordering rules (corresponds to temporal aspects of the two images being logically incongruent); also see Figs. 1 and 2);
analyzing at least one of contextual data and image data associated with the at least two images that cause the anomaly (Fig. 2 and pg. 531-532 Section 3.2: “we only sample tuples from temporal windows with high motion. As Fig. 2 shows, we use coarse frame level optical flow [56] as a proxy to measure the motion between frames. We treat the average flow magnitude per-frame as a weight for that frame, and use it to bias our sampling towards high motion windows” teaches using a CNN model for determining whether video frames (images) are in the correct temporal order (corresponds to detecting anomaly caused by the two images) includes analyzing sample tuples representing the images (correspond to image data) and contextual data such as data about motion between frame).
Ferreira et al., Husain et al., and Misra et al. are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Misra et al. to the disclosed invention of Ferreira et al. in view of Husain et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage a CNN-based model for sequence verification because “[t]he sequence verification task encourages the CNN features to be both visually and temporally grounded...Using our simple unsupervised learning approach for pre-training, we show a significant boost in accuracy over learning CNNs from scratch with random initialization. In fact, our unsupervised approach even outperforms pre-training with some supervised training datasets” (Misra et al. pg. 528 last full paragraph).
Regarding Claim 19,
Ferreira et al. in view of Husain et al. in view of Misra et al. teaches the system of claim 18.
Ferreira et al. further teaches wherein the at least two images comprise images from non-real time posts (pg. 18-19 [0157]: “Also, the social-networking system may allow users to post photographs and other multimedia content items to a user's profile page (typically known as "wall posts" or "timeline posts")” teaches the digital content items refer to photographs or images posted in a social media timeline (also see pg. 4 [0032]) wherein the already-posted items correspond to non-real time posts).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al. (US 2018/0174190 A1) in view of Husain et al. (US 2018/0285748 A1) in view of Misra et al. (“Shuffle and Learn: Unsupervised Learning Using Temporal Order Verification”) and further in view of Hunt (US 9,720,935 B2).
Regarding Claim 20,
Ferreira et al. in view of Husain et al. in view of Misra et al. teaches the system of claim 18. 
Ferreira et al. in view of Husain et al. in view of Misra et al. does not appear to explicitly teach embodied in a cloud-computing environment.
However, Hunt teaches embodied in a cloud-computing environment (Col. 4 lines 16-20: “Particular embodiments may be implemented on one or more computer systems. FIG. 2 illustrates an example computer system 200. In particular embodiments, one or more computer systems 200 perform one or more steps of one or more methods described or illustrated herein” and Col. 4 lines 32-44: “computer system 200 may be an embedded computer system,...or reside in a cloud, which may include one or more cloud components in one or more networks” teach cloud-computing environment).
Ferreira et al., Husain et al., Misra et al., and Hunt are analogous art to the claimed invention because they are directed to analyzing images.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Hunt to the disclosed invention of Ferreira et al. in view of Husain et al. in view of Misra et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to allow users who may “wish to arrange all the photographs the user has uploaded according to a timeline” to automatically rearrange the photos that are out of order (Hunt Col. 3 lines 29-44).

Response to Arguments
Applicant's arguments with respect to the 35 U.S.C. 101 rejection filed on 08/23/2022 have been fully considered but they are not persuasive. 
Applicant asserts that “Under step 2A, Applicant submits that the claimed invention is not directed to a judicial exception. Therefore, per the 35 U.S.C. 101 flowchart, the claim qualifies as eligible subject matter. Indeed, the claimed invention is directed to ordering images without the benefit of time stamps. That is, the invention can provide an ordered set of images based only on their context rather than the conventional time stamp comparison. The claimed invention is directed to this improvement in the art and not directed to an abstract idea. The Examiner alleges that the invention is directed to the abstract idea of "mental processes". However, the claimed invention does not pre-empt all mental processes. Instead, the claimed invention is directed to an improvement in the art for ordering images without
using a time stamp” (Remarks, pg. 9-10).
Examiner’s Response:
The Examiner respectfully disagrees. MPEP 2106.05(a) provides the following, “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018))” (emphasis added).
Applicant asserts the claimed invention is directed to an improvement because “the claimed invention is directed to ordering images without the benefit of time stamps”. First, it is noted that the claimed invention does not reflect this alleged improvement. For example, independent claim 1 recites the following limitations: “predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data; and re-ordering the at least two images chronologically based on a result of the predicting”. These limitations require the ordering of images based on “a result of the predicting”, which is prediction of “an actual time”, and therefore reflects that a type of timestamp is being used. Further, independent claims 11 and 18 (and their respective dependent claims) do not recite any limitation directed to ordering or re-ordering images, therefore Applicant’s arguments directed to the alleged “improvement in the art for ordering images without using a time stamp” cannot be reflected by the claimed invention of independent claims 11 and 18 (and their respective dependent claims). See MPEP 2106.04(d)(1).
Second, regarding claim 1, the limitation of “detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent” corresponds to observation and evaluation as humans can be presented images that have been posted on a social media timeline and observe the content of two images and evaluate anomalies, with respect to time, of content between at least two images based on the images having temporal aspects that are logically incongruent, wherein humans can evaluate two images without a timestamp associated with the at least two images to detect anomalies. In other words, humans are able to evaluate images without timestamp information and make judgment regarding anomalies between two images. Moreover, the limitation “analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly” corresponds to evaluation as humans can evaluate contextual data and image data including the content associated with the images that cause the anomaly. The limitation “predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data” corresponds to evaluation as humans can evaluate and predict an actual time of the images in the timeline based on analysis of contextual and image data. Finally, the limitation “re-ordering the at least two images chronologically based on a result of the predicting” corresponds to observation and evaluation as humans can observe and evaluate the two images and re-order the images chronologically based on a result of a prediction with the assistance of pen and paper. As these limitations are directed to a judicial exception, these limitations alone cannot provide the alleged improvement. As discussed in the rejection, the elements in the claims are directed to a judicial exception or additional elements that do not amount to practical integration (Step 2A Prong Two) or significantly more (Step 2B). 
Therefore, claims 1, 11, and 18 (and their respective dependent claims) are properly rejected under 35 U.S.C. 101 for being directed to an abstract idea without significantly more. Please see current rejection for more information.

Applicant's arguments with respect to the 35 U.S.C. 112(a) rejection filed on 08/23/2022 have been fully considered but they are not persuasive. 
Applicant asserts “claim 18 has been amended to remove the limitation. Therefore, the rejection is moot for claims 18-20” (Remarks, pg. 7).
Examiner’s Response:
	Although the previous ground of 35 U.S.C. 112(a) rejection to claim 18 has been withdrawn in view of the amendments to claim 18, a new ground of 35 U.S.C. 112(a) rejection has been necessitated by the following amended limitation in claim 18: “predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of contextual data and image data irrespective of a timestamp associated with the at least two images” (emphasis added). Please see the current rejection for more information. 

Applicant asserts “Thereby, a person of ordinary skill in the art when reading paragraph [0017] would clearly understand that the invention detects an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent. For example, also in paragraph [0020], the specification describes how to determine the time stamp of an image based on image data (i.e., the sun position). And, the inventors identified a problem in the art that time stamps are not reliable because the image could be a screen shot of an image. Thereby, the time stamp is not included (e.g., see paragraph [0003]). A person having ordinary skill in the art would read the specification and find that support is provided that the images do not include a time stamp and that the order is determined without images having a time stamp” (Remarks, pg. 8-9).
Examiner’s Response:
	The Examiner respectfully disagrees. MPEP 2173.05(i) provides the following, “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims...The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” Moreover, MPEP 2163.06 provides the following, “Lack of written description is an issue that generally arises with respect to the subject matter of a claim...If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”
Each of claims 1 and 11 recites the limitation, “detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline...”. This limitation lacks written description because the limitation introduces new matter, therefore the claims are rejected under 35 U.S.C. 112(a) for lack of written description. See MPEP 2173.05(i) & MPEP 2163.06. The limitation requires “at least two images without a timestamp associated with the at least two images”. Under broadest reasonable interpretation, the limitation is a negative limitation that would exclude all types of timestamp from being associated with the at least two images. Applicant pointed to Specification paragraphs [0003], [0017], and [0020] as providing support for the limitation. However, upon a review of the Specification, these paragraphs do not provide written description of the limitation. For example, paragraph [0003] provides the following: “It is not easy to determine the actual time of the event described in the post if the media content does not have actual time information embedded with the post (i.e. if the image is taken as screen-shot from some other image, it would have the time stamp of when the screen shot was taken as its creation time) or the user does not mention the actual timeline along with the post (i.e. if the user says that they had a wonderful time in a natural wilderness, instead of that they had a wonderful time in a natural wilderness on a specific date and time)”. Here, paragraph [0003] specifically identifies that an image is associated with a “creation time”, which is a type of timestamp. 
Moreover, paragraph [0017] provides the following: “As depicted in FIG 1, in step 101, social media data 130 is processed and an anomaly is detected between at least two images in a social media timeline. An anomaly includes a social media post of a picture having a poster being in two different locations at a same time. For example, social media sites allow users to post pictures or events in non-real time (i.e., after you return from an activity, trip, etc., a user may upload their experiences to their social media timeline). Thus, a user may be uploading a picture from a trip or event that took place in the past while at the same time uploading a picture in real time (or a non-real time picture from a different time in the past) that indicates an anomaly such as the user being in two different countries at the same time. In one example, the first image of the at least two images can include an image of the user in front of the Golden Gate Bridge with the sun shining in the sky posted minutes before a second image of a user having a coffee at their workplace located in Iowa with the moon in the background out their office window captioned "burning the midnight oil"”. Here, the description identifies an analysis of the time an image is uploaded (upload time) in comparison with the time that the event in the image took place, thus rendering the images are associated with timestamps. Furthermore, Applicant asserts that “in paragraph [0020], the specification describes how to determine the time stamp of an image based on image data (i.e., the sun position).” However, describing a specific way of determining a timestamp associated with an image does not mean that the image is originally “without a timestamp”.
The Specification does not disclose description of detecting anomaly between two images without a timestamp associated with the images. However, the Specification provides multiple passages supporting that timestamp information is associated with the plurality of images. Therefore, the 35 U.S.C. 112(a) rejection to claims 1 and 11 (and their respective dependent claims) is proper.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Primary Examiner, Art Unit 2125